DETAILED ACTION
This action is in response to the amendment filed on 01/04/2021.

Response to Amendment
Applicant’s amendment filed on 01/04/2021 has been entered. Claims 1, 3, 5, 8, 9, 11, 13, 14, 16 and 19 have been amended. No claims have been canceled. No claims have been added. Claims 1- 20 are still pending in this application, with claims 1, 11 and 16 being independent.
Since applicant removed limitations from the independent claims in the current amendment, the claims require a double patenting rejection.

Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claims 1, 11 and 16 and the following respective dependents: 2 – 6, 12 – 14 and 17 - 19.
Claims 7 – 10, 15 and 20 are objected to as being independent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6, 11 – 14 and 16 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 8, 10 – 12 and 14 – 18 of U.S. Patent No. 

The claim mapping is as follows.

Current Application

1. (Currently Amended) A method for training parameters of a first domain adaptation model, comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; 

2. (Original) The method of claim 1, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

3. (Currently Amended) The method of claim 1, further comprising: evaluating the one or more first discriminator models to generate [[a]] the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to the second domain by the first domain adaptation model, and one or more fourth training representations in the 

4. (Original) The method of claim 3, further comprising: evaluating one or more second discriminator models to generate a second discriminator objective using the first task specific model based on: one or more fifth training representations adapted from the second domain to the first domain by the second domain adaptation model, and one or more sixth training representations in the first domain; wherein the evaluating the learning objective includes: evaluating the learning objective based on the cycle consistency objective and first and second discriminator objectives.

5. (Currently Amended) The method of claim 3, 

6. (Original) The method of claim 5, wherein the one or more first discriminator models include: a first-band discriminator corresponding to a first band of the plurality of bands having a first width of the domain variable, and a second-band discriminator corresponding to a second band of the plurality of bands having a second width of the domain variable different from the first width.

7. (Previously presented) The method of claim 1, wherein the first domain includes both labeled samples and unlabeled samples.

8. (Currently Amended) The method of claim 1, wherein [[the]] a supervised task model of the first task specific model includes an image recognition task model, an image segmentation task model, a semantic segmentation task model, a speech recognition task model, or a machine translation task model.

9. (Currently Amended) The method of claim 1, wherein [[the]] an unsupervised task of the first task specific model includes a video prediction task model, an object tracking task model, a language modeling task model, or a speech modeling task model.



11. (Currently Amended) A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors, are adapted to cause the one or more processors to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; 

12. (Original) The non-transitory machine-readable medium of claim 11, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

13. (Currently Amended) The non-transitory machine-readable medium of claim 11, wherein the method further comprises: evaluating the one or more first discriminator models to generate [[a]] the first discriminator objective using the second task specific model based on: one or more third training representations adapted from the first domain to second domain by the first domain adaptation model, and one or more fourth training representations in the second domain,



15. (Previously presented) The non-transitory machine-readable medium of claim 11, wherein the first domain includes both labeled samples and unlabeled samples.

16. (Currently Amended) A system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform a method comprising: evaluating a cycle consistency objective using a first task specific model associated with a first domain and a second task specific model associated with a second domain based on: one or more first training representations adapted from the first domain to the second domain by a first domain adaptation model and from the second domain to the first domain by a second domain adaptation model; and one or more second training representations adapted from the second domain to the first domain by the second domain adaptation model and from the first domain to the second domain by the first domain adaptation model; 

17. (Original) The system of claim 16, wherein the cycle consistency objective includes: a first task specific loss function associated with the first task specific model; and a second task specific loss function associated with the second task specific model.

18. (Currently Amended) The system of claim 16, wherein the method further comprises: evaluating the one or more first discriminator models to generate [[a]] the first discriminator objective using the second task specific model based on: one or more third training 

19. (Currently Amended) The system of claim 18, 

20. (Previously presented) The system of claim 16, wherein the second domain includes at least one labeled sample and at least one unlabeled sample.


  1.  A system comprising: a domain adaptation model configured to adapt a representation of a signal in a first domain to a second domain to generate an 
adapted presentation;  and a plurality of discriminators corresponding to a plurality of bands, wherein each of the plurality of bands corresponds to a 
domain variable range of a domain variable of the first and second domains, wherein the plurality of bands is determined based on a variation of a 
characteristic feature associated with the domain variable between the first domain and second domain, and wherein each of the plurality of discriminators 
is configured to discriminate between the adapted representation and representations of one or more other signals in the second domain. 

2.  The system of claim 1, wherein bandwidths of the plurality of bands are determined based on the corresponding characteristic feature variations. 
 
3.  The system of claim 1, wherein a first discriminator of the plurality of discriminators corresponds to a first band of the plurality of bands having a first width of the domain variable, and wherein a second discriminator of the plurality of discriminators corresponds to a second band of the plurality of 
bands having a second width of the domain variable different from the first 
range. 
 
4.  The system of claim 1, wherein the first domain is a first speech domain and the second domain is a second speech domain. 
 
    5.  The system of claim 4, wherein the domain variable includes an audio frequency. 
 
6.  The system of claim 5, wherein the characteristic feature includes a frequency amplitude variation rate for a fixed time window. 
 

 
    8.  A non-transitory machine-readable medium comprising a plurality of machine-readable instructions which, when executed by one or more processors, 
are adapted to cause the one or more processors to perform a method comprising: providing a domain adaptation model configured to adapt a representation of a signal in a first domain to a second domain to generate an adapted presentation;  and providing a plurality of discriminators corresponding to a 
plurality of bands, wherein each of the plurality of bands corresponds to a domain variable range of a domain variable of the first and second domains, 
wherein the plurality of bands is determined based on a variation of a characteristic feature associated with the domain variable between the first domain and second domain, and wherein each of the plurality of discriminators is configured to discriminate between the adapted representation and representations of one or more other signals in the second domain. 
9.  The non-transitory machine-readable medium of claim 8, wherein bandwidths of the plurality of bands are determined based on the corresponding characteristic feature variations. 
 
10.  The non-transitory machine-readable medium of claim 8, wherein a first band of the plurality of bands has a first domain variable range;  and wherein 
a second band of the plurality of bands has a second domain variable range different from the first domain variable range. 
 
11.  The non-transitory machine-readable medium of claim 8, where a first band and a second band of the plurality of bands overlap.  
   
 12.  The non-transitory machine-readable medium of claim 8, wherein the first domain is a first speech domain and the second domain is a second speech 
domain. 
 
13.  The non-transitory machine-readable medium of claim 12, wherein the domain variable is an audio frequency. 
 
 14.  The non-transitory machine-readable medium of claim 8, wherein the method further comprises: 
 
15.  A method for training parameters of a first domain adaptation model using multiple independent discriminators, comprising: providing a plurality of 
first discriminator models corresponding to a plurality of first bands, each of the plurality of bands corresponding to a domain variable range of a domain 
variable of a source domain and a target domain, wherein the plurality of bands is determined based on a variation of a characteristic feature associated with 
the domain variable between the first domain and second domain;  evaluating the 
plurality of first discriminator models based on: one or more first training representations adapted from the source domain to the target domain by the first domain adaptation model, and one or more second training representations in the target domain, yielding a first multi-discriminator objective;  evaluating a learning objective based on the first multi-discriminator 
objective;  and updating the parameters of the first domain adaptation model based on the learning objective. 
16.  The method of claim 15, further comprising: evaluating a plurality of second discriminator models corresponding to a plurality of second bands of 
values of the domain variable based on: one or more third training representations adapted from the target domain to the source domain by a second 
domain adaptation model, and one or more fourth training representations in the source domain, yielding a second multi-discriminator objective;  wherein the 
evaluating the learning objective includes: evaluating the learning objective based on the first multi-discriminator objective and second multi-discriminator 
objective. 
 
17.  The method of claim 16, further comprising: evaluating a cycle consistency objective based on: one or more fifth training representations adapted from the source domain to the target domain by the first domain 
adaptation model and from the target domain to the source domain by the second domain adaptation model;  and one or more sixth training representations 
adapted from the target domain to the source domain by the second domain adaptation model and from the source domain to the target domain by the first 

 
18.  The method of claim 15, wherein the source domain is a first speech domain and the target domain is a second speech domain. 
 
 19.  The method of claim 16, wherein the domain variable is an audio 
frequency. 
 
20.  The method of claim 15, further comprising: wherein a first discriminator of the plurality of discriminators corresponds to a first band of 
the plurality of bands having a first range of the domain variable, and wherein a second discriminator of the plurality of discriminators corresponds to a 
second band of the plurality of bands having a second range of the domain variable different from the first range.


As shown above, the combined limitations of claims 1-3,7, 8, 10 - 12, 14 - 18 and 20 of US 10,783,875 recite the limitations of claims 1- 6, 11 - 14 and 16 - 19 of the currently pending application, except for the task specific models and the related task specific loss functions.
However, the teachings of Mimura and Lindau combined with the limitations recited in claims 1- 3, 7, 8, 10 - 12, 14 - 18 and 20 of US 10,783,875 disclose the limitations of claims 1- 6, 11 - 14 and 16 - 19 of the currently pending application.
Mimura (“Cross-Domain Speech Recognition Using Non Parallel Corpora with Cycle-Consistent Adversarial Networks”) (“Mimura”) discloses a method cross-domain speech recognition using nonparallel corpora with cycle-consistent adversarial networks (Abstract), comprising a cycle consistency objective (cycle consistency loss (3); 2.1 Generative adversarial networks for domain translation and 2.2 Cycle Consistency Loss, pg. 135 and 136) which is evaluated using a first task specific information associated with a first domain (clean speech 
Additionally, Lindau et al. (US 7,451,077) (“Lindau”) discloses an acoustic presentation method (Abstract), wherein a human hearing model comprises mel-scale (column 2 lines 40 - column 3 line 11).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 6, 11 - 14 and 16 – 19 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SONIA L GAY/            Primary Examiner, Art Unit 2657